Filed Pursuant to Rule 433 Registration No. 333-190911-06 Entergy Mississippi, Inc. First Mortgage Bonds, 3.75% Series dueJuly 1, 2024 Final Terms and Conditions March 18, 2014 Issuer: Entergy Mississippi, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: March 18, 2014 Settlement Date (T+3): March 21, 2014 Principal Amount: Coupon: 3.75% Interest Payment Dates: January 1 and July 1 of each year First Interest Payment Date: July 1, 2014 Maturity Date: July 1, 2024 Optional Redemption Terms: Make-whole call at any time prior to April 1, 2024 at a discount rate of Treasury plus 15 bps and, thereafter, at par Benchmark Treasury: 2.75% due February 15, 2024 Spread to Benchmark Treasury: +108 bps Treasury Price / Yield: 2.674% Yield to Maturity: 3.754% Price to Public: 99.970% Net Proceeds Before Expenses: Sole Book-Running Manager: Goldman, Sachs & Co. Co-Managers: CastleOak Securities, L.P. Drexel Hamilton, LLC Mischler Financial Group, Inc. Regions Securities LLC Samuel A. Ramirez & Company, Inc. CUSIP / ISIN: 29364N AS7 / US29364N AS71 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling Goldman, Sachs & Co. at 1-866-471-2526.
